o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-149688-09 uil code ------------------------ ------------------------ --------------------------- dear -------------- thank you for your letter of date to ------------------------about tax consequences to victims of the investment fraud mr bernard l madoff perpetrated you wrote about investors whose stolen investments were in individual_retirement_accounts iras or similar tax-deferred investment vehicles you asked that we allow these investors to deduct the loss as a theft_loss the internal_revenue_code limits a loss or other deduction to the taxpayer’s cost or other basis to prevent multiple deductions or exclusions for the same amount if taxpayers have basis in a tax-favored retirement_plan or ira for example because they made after-tax contributions to an ira they can take a miscellaneous itemized_deduction to the extent they have unrecovered_basis after their entire_interest in the plan or ira is distributed if taxpayers have no basis in the retirement_plan or ira for example because they claimed a deduction for ira contributions they cannot take a deduction for the economic loss in the plan or ira allowing taxpayers with no basis in a retirement_plan or ira to take a loss deduction for amounts that were deducted or excluded from gross_income would provide those taxpayers two deductions or both a deduction and an exclusion for the same dollars two deductions also would put those taxpayers in a more favorable tax position than other taxpayers who contributed to a retirement_plan or ira on an after-tax basis and sustained a ponzi scheme economic loss of the same or a similar amount and thus received only one tax deduction conex-149688-09 i hope this information is helpful if you have any questions please call me or ------------- ------------- office_of_chief_counsel income_tax and accounting division at ---------------- --------------------- sincerely john p moriarty chief branch income_tax accounting
